Case 18-04980        Doc 44     Filed 03/11/19     Entered 03/11/19 15:46:14          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04980
         Ronald Simmons, Sr.
         Linda Simmons
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/23/2018.

         2) The plan was confirmed on 05/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/29/2018.

         5) The case was Dismissed on 09/17/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04980             Doc 44            Filed 03/11/19    Entered 03/11/19 15:46:14              Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $3,695.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                             $3,695.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $746.21
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $166.29
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $912.50

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim          Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted       Allowed        Paid         Paid
 Acs/homebanc                               Unsecured           0.00           NA            NA            0.00       0.00
 Acs/homebanc                               Unsecured           0.00           NA            NA            0.00       0.00
 Ally Financial                             Secured       25,183.00     27,567.67      27,567.67      1,608.03     277.61
 Ally Financial                             Secured             0.00           NA            NA            0.00       0.00
 AmeriCash Loans LLC                        Unsecured      1,200.00         632.74        632.74           0.00       0.00
 Barclays Bank Delaware                     Unsecured         529.00           NA            NA            0.00       0.00
 Capital One Auto Finance                   Secured       25,183.00     25,342.99      12,900.00        781.73     115.13
 Capital One Auto Finance                   Unsecured            NA     12,442.99      12,442.99           0.00       0.00
 Cavalry SPV I LLC                          Unsecured         341.00        341.39        341.39           0.00       0.00
 Citicorp Credit Services                   Unsecured           0.00           NA            NA            0.00       0.00
 Consumer Portfolio Services                Unsecured     20,724.00       6,485.02      6,485.02           0.00       0.00
 Credit One Bank Na                         Unsecured      1,337.00            NA            NA            0.00       0.00
 Discover Bank                              Unsecured         672.00        709.95        709.95           0.00       0.00
 Fingerhut                                  Unsecured         353.00           NA            NA            0.00       0.00
 Frd Motor Credit Company                   Unsecured     10,954.00            NA            NA            0.00       0.00
 Genesis Bc/celtic Bank                     Unsecured         508.00           NA            NA            0.00       0.00
 Ginny's                                    Unsecured         300.00        808.52        808.52           0.00       0.00
 ISAC/Illinois Student Assistance Commiss   Unsecured           0.00           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         754.00        754.77        754.77           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         672.00        672.75        672.75           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         502.00        502.93        502.93           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         434.00        399.41        399.41           0.00       0.00
 Leroys Jewelers/Sterling Jewelers          Unsecured           0.00           NA            NA            0.00       0.00
 Massey's                                   Unsecured         300.00        637.10        637.10           0.00       0.00
 Merrick Bank                               Unsecured      1,055.00         693.65        693.65           0.00       0.00
 Midland Funding LLC                        Unsecured      1,380.00       1,380.28      1,380.28           0.00       0.00
 Midland Funding LLC                        Unsecured         445.00        445.56        445.56           0.00       0.00
 Montgomery Ward                            Unsecured         600.00        385.34        385.34           0.00       0.00
 Navient                                    Unsecured           0.00           NA            NA            0.00       0.00
 Oportun                                    Unsecured      4,798.00            NA            NA            0.00       0.00
 Opportunity Financial LLC                  Unsecured      1,238.00       1,177.70      1,177.70           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04980              Doc 44   Filed 03/11/19    Entered 03/11/19 15:46:14               Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal        Int.
 Name                                  Class    Scheduled      Asserted      Allowed         Paid           Paid
 Personal Finance Company           Unsecured      1,518.00       1,488.22      1,488.22           0.00         0.00
 Portfolio Recovery Associates      Unsecured      2,456.00       2,456.34      2,456.34           0.00         0.00
 Quantum3 Group                     Unsecured         790.00        790.24        790.24           0.00         0.00
 Quantum3 Group                     Unsecured         334.00        334.21        334.21           0.00         0.00
 Quantum3 Group                     Unsecured         456.00        521.71        521.71           0.00         0.00
 Quantum3 Group                     Unsecured         357.00        357.26        357.26           0.00         0.00
 Quantum3 Group                     Unsecured         807.00        807.04        807.04           0.00         0.00
 Quantum3 Group                     Unsecured         270.00        270.78        270.78           0.00         0.00
 Quantum3 Group                     Unsecured         564.00        564.70        564.70           0.00         0.00
 Resurgent Capital Services         Unsecured           0.00        532.01        532.01           0.00         0.00
 Resurgent Capital Services         Unsecured           0.00        805.25        805.25           0.00         0.00
 Santander Consumer USA             Unsecured           0.00           NA            NA            0.00         0.00
 Seventh Avenue                     Unsecured         300.00        100.45        100.45           0.00         0.00
 Syncb/Sams Club                    Unsecured           0.00           NA            NA            0.00         0.00
 Synchrony Bank                     Unsecured         155.00        155.41        155.41           0.00         0.00
 Synchrony Bank/PayPal Cr           Unsecured           0.00           NA            NA            0.00         0.00
 Synchrony Bank/Walmart             Unsecured           0.00           NA            NA            0.00         0.00
 US Dept of Education               Unsecured    246,663.00    247,034.75    247,034.75            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00               $0.00                   $0.00
       Mortgage Arrearage                                       $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                             $40,467.67           $2,389.76                 $392.74
       All Other Secured                                        $0.00               $0.00                   $0.00
 TOTAL SECURED:                                            $40,467.67           $2,389.76                 $392.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                 $0.00                $0.00                 $0.00
        All Other Priority                                       $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                 $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                              $284,688.47                 $0.00                 $0.00


 Disbursements:

           Expenses of Administration                               $912.50
           Disbursements to Creditors                             $2,782.50

 TOTAL DISBURSEMENTS :                                                                             $3,695.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04980        Doc 44      Filed 03/11/19     Entered 03/11/19 15:46:14            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
